Citation Nr: 0421462	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for lumbosacral strain.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1995 to October 2000.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for residuals 
of a right shoulder injury is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  You will 
be notified if further action is necessary on your part.


FINDINGS OF FACT

1.  It is not shown that the veteran has any current 
disability that is a residual of a left knee injury in 
service.  

2.  The veteran is not shown to have current low back 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left knee injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2003).

2.  Service connection for lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The RO 
provided notification required by the VCAA in November 2003.  
By this correspondence, the December 2002 Statement of the 
Case (SOC), and the November 2003 Supplemental SOC, the 
veteran was advised of the controlling law and regulations, 
and informed what evidence was of record and what evidence 
was needed to establish entitlement to the benefit sought; 
the November 2003 letter provided specific notice concerning 
the veteran's and VA's respective responsibilities in 
development of evidence.  The veteran submitted two signed 
statements, received by VA in May 2002 and September 2002, 
stating that he had been notified of the provisions of the 
VCAA, including that he should submit additional evidence 
within 30 days, but that evidence received within a year 
would be considered.  In fact, everything received to date 
has been considered.  Furthermore, in the May and September 
2002 statements the veteran stated he had no additional 
evidence to submit.  

Regarding timing of notice, while full VCAA notice was not 
provided prior to the initial determination, it was provided 
prior to the RO's last review.  Regarding notice content, 
correspondence accompanying the November 2003 SSOC, informed 
the veteran that, prior to returning his case to the Board 
for further appellate review, it would be held for 60 days so 
that he could submit any additional evidence in support of 
his claim.  No additional evidence has been received and, as 
noted above, he has indicated that he has no further evidence 
to submit.  Advising him now to submit everything he has 
pertinent to his claims would serve no useful purpose.  

In an effort to satisfy VA's duty to assist, the veteran was 
scheduled for a VA examination in April 2003.  Without any 
explanation, he failed to report for the scheduled 
examination.  Correspondence from the RO to the veteran was 
sent to his last known address, and has not been returned as 
undeliverable.  The "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-
way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.  This is an appeal from a denial of an 
original claim of service connection; accordingly, the 
decision must be based on the evidence of record.  38 C.F.R. 
§ 3.655.

The record includes service medical records and reports of VA 
outpatient medical treatment.  There is no indication that 
any pertinent evidence remains outstanding.  All notice and 
duty to assist requirements are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Factual Background

On examination prior to entrance into active duty, the 
veteran's spine and musculoskeletal system were normal.  
Service medical records dated in March 1998 show he sought 
treatment after injuring his back while running the previous 
day.  The symptoms were noted to be mild, and the examination 
was normal, with no trauma found.  Straight leg raising was 
negative; the diagnosis was back strain.  Treatment records 
dated in February 2000 reflect complaints of left knee pain 
after the veteran twisted the knee running.  He reported pain 
on exercise, but not walking.  Physical examination revealed 
no apparent distress, normal gait, and no edema, clubbing, or 
cyanosis; the examiner noted a decreased range of motion, but 
did not specify motion loss in degrees.  The diagnosis was 
left knee sprain.  A Transition Medical Option Statement and 
Report of Medical Assessment dated in October 2000 indicate 
that the veteran waived his right to a medical examination on 
exit from active duty.  He noted that he had no illnesses or 
injury which caused him to miss more than three days of duty; 
that he suffered no illness or injury on active duty for 
which he did not seek medical care; and that he had not 
received medical care since his last service department 
medical assessment.  

VA outpatient treatment records dated in February 2003 note 
complaints of left knee and low back pain.  X-rays of the 
knees revealed minimal asymmetry, bilaterally, essentially 
none; bone and joint structures were noted to be intact and 
anatomical, within the range of normal.  X-rays of the 
lumbosacral spine were "essentially negative, within the 
range of normal."  The claims file is negative for further 
VA treatment of the veteran's left knee or low back.  There 
are no records of private medical treatment. 

As noted above, the veteran did not report for a VA 
examination scheduled in March 2003.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran contends that he currently suffers from left knee 
and low back disabilities which are residuals of injuries 
which occurred in service.  While service medical records 
show complaints of back pain following injury in March 1998 
and of left knee pain following injury in February 2000, the 
record is negative for further such complaints or treatment 
during service.  Chronic disability of the back or left knee 
was not shown in service.  Furthermore, VA outpatient 
treatment reports dated in February 2003 indicate normal 
findings of the left knee and low back, establishing that the 
veteran does not currently have a chronic disability the left 
knee or low back.  There is no competent evidence to the 
contrary.  In the absence of competent (medical) evidence 
showing that the veteran presently has a left knee or low 
back disability, there is no basis for the grant of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran 
is competent to testify that he suffers from left knee and 
low back pain, as a layperson, he is not competent to 
diagnose current disability or to attribute any current 
disability to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for lumbosacral strain is denied.

REMAND

The veteran contends that he has right shoulder disability 
(chronic pain) as a result of an injury in service.  Service 
medical records reveal treatment for right shoulder pain in 
July and September 1998, with a diagnosis of possible 
bursitis.  The veteran was referred to physical therapy.  A 
February 2003 VA outpatient treatment report notes further 
complaints of right shoulder pain; X-rays at that time 
revealed mild or early degenerative changes.  As the record 
contains medical evidence of a right shoulder injury in 
service and evidence of possible degenerative changes to the 
right shoulder, a VA examination to ascertain whether any 
disorder manifested by chronic right shoulder pain is related 
to an injury in service is indicated.  The veteran was 
scheduled (and failed to report) for a VA examination to 
ascertain whether he has right shoulder disability related to 
injury in service; he was not advised that without such 
examination his claim would be denied for insufficiency of 
evidence.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already of record) of any treatment 
the veteran received for right shoulder 
complaints since service.  He must assist 
in this matter by identifying all sources 
of treatment and providing any necessary 
releases.  

2.  Thereafter, the RO should arrange for 
the veteran to be afforded an orthopedic 
examination to determine whether he has 
chronic right shoulder disability and, if 
so, its likely etiology.  The veteran 
should be advised that should he fail to 
report for the examination, this claim 
would be denied, as the evidence of 
record is inadequate to support his 
claim.  The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  The examiner 
should examine the veteran, review the 
claims file, including in particular the 
service medical records, and opine 
whether it is at least as likely as not 
that any current right shoulder 
disability is related to service and/or 
the documented injury therein.  The 
examiner should fully explain the 
rationale for any opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



